DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 25 August 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0175846) inview of Alexander et al. (US 2012/0126551).

Regarding claim 1,  Rice et al. discloses A safety device comprising: a front hood ([0033; Rice et al.) and a hood latch with a striker (44; Rice et al.) that is coupled to the front hood, for a motor vehicle, wherein the hood latch has a catch (26; Rice et al.) with a pre-ratchet position([0027] presented; Rice et al.) and a main ratchet position ([0027] cinched; Rice et al.) and an electrical drive (154; Rice et al.)which causes switchover of the catch from the main ratchet position into the pre-ratchet position, in the main ratchet position the front hood is closed and locked, and the front hood is manually ([0014]; Rice et al.) transferrable in the pre-ratchet position of the catch from a locking position of the front hood, in which the striker engages with the catch and the front hood is locked, to an unlocking position of the front hood in which the striker is released by the catch and the front hood is unlocked, wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch 
Rice et al. does not disclose: wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the first electrical operation, in which the front hood is manually transferred to the unlocking position without the electrical drive
Alexander et al. teaches The latch assembly 10 may be used as a primary closure latch and coupled with a manual secondary latch mechanism (description [0014; Alexander et al.) the latch assembly 10 may have a manual actuation component configured to rotate the secondary detent 24 from the locked to the unlocked position in order to open the forkbolt 12 and allow the closure to be opened if there is too little power to actuate the actuator 30. for the purpose of **insert purpose**
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rice et al. with wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the first electrical operation, in which the front hood is manually transferred to the unlocking position without the electrical drive as taught by 

Regarding claim 2,  safety device according to claim 1, wherein the safety device has a mounting for the front hood, wherein the mounting has at least a first rotating joint ([0004, hinged; Rice et al.), preferably (rather than indefinite, this recitation is taken as optional, not required) a second rotating joint, a first connecting element and a second connecting element and the first rotating joint rotatably couples the first connecting element with the second connecting element and the second connecting element care shifted in respect of the first connecting element.

Regarding claim 4, the combination makes obvious the safety device according to claim 1, wherein the striker in the unlocking position of the front hood is at a greater distance (any direction, Fig. 1 dotted lines; Rice et al.) from the mounting than in the locking position of the front hood.

Regarding claim 5,  the combination makes obvious The safety device according to claim 1, wherein the striker in the unlocking position of the front hood is closer (any direction, Fig.1 solid lines; Rice et al.) to the mounting than in the locking position of the front hood.

Regarding claim 7, the combination makes obvious the safety device according to claim 1, wherein the safety device has a mechanical operative (components in contact 

Regarding claim 8, the combination makes obvious the safety device according to claim 1, wherein the safety device has a mechanical operative connection (components in contact fig. 1; Rice et al.)  between the electrical drive and the catch during switchover of the catch from the pre-ratchet position into the main ratchet position.



Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0175846) inview of Alexander et al. (US 2012/0126551) further in view of Kalargeros (US 7,934,293).

Regarding claim 3, Rice et al discloses the safety device according to claim 2, wherein the first rotating joint is guided in an elongated hole of the first connecting element or the second (what is preferable is not required, claim 2) connecting element.
Rice et al. does not disclose: an elongated hole (20) of the first connecting element (18) or the second connecting element (19).
Kalargeros teaches an elongated hole (20) of the first connecting element (18) or the second connecting element (19) for the purpose of limiting movement of hood.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with an elongated hole (20) of the first 

Regarding claim 6, Rice et al discloses the safety device according to claim 1, wherein the front hood is spring-loaded in the direction of the locking position.
Rice et al. does not disclose: front hood is spring-loaded in the direction of the locking position.
Kalargeros teaches is spring-loaded in the direction of the locking position for the purpose of absorbing kinetic energy to eliminate oscillation during operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with is spring-loaded in the direction of the locking position as taught by Kalargeros for the expected benefit of loading the hood in a closed position for anti-vibration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675